Birdsong, Presiding Judge.
A direct appeal was taken by defendant, David Farlar, from the revocation of his probation. OCGA § 5-6-35 (a) (5), as amended, effective July 1, 1984 (Ga. L. 1984, p. 599), requires that appeals from cases involving revocation of probation shall be taken by application for discretionary appeal. The instant appeal is subject to dismissal as it was filed July 13,1984, and there was no compliance with the provisions of OCGA § 5-6-35.

Appeal dismissed.


Carley and Beasley, JJ., concur.